
	
		I
		111th CONGRESS
		2d Session
		H. R. 5265
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To continue to prohibit the hiring, recruitment, or
		  referral of unauthorized aliens, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Combat Illegal Immigration Through
			 Employment Verification Act.
		2.Purposes
			(a)To continue to
			 prohibit the hiring, recruitment, or referral of unauthorized aliens.
			(b)To require that
			 each employer take reasonable steps to verify the identity and work
			 authorization status of all its employees, without regard to national origin
			 and citizenship status.
			(c)To authorize the
			 Secretary of Homeland Security to access records of other Federal agencies for
			 the purposes of confirming identity, authenticating lawful presence and
			 preventing identity theft and fraud related to unlawful employment.
			(d)To ensure that the
			 Commissioner of Social Security has the necessary authority to provide
			 information to the Secretary of Homeland Security that would assist in the
			 enforcement of the immigration laws.
			(e)To collect
			 information on employee hires.
			(f)To electronically
			 secure a Social Security number in the Employment Eligibility Verification
			 System (EEVS) at the request of an individual who has been confirmed to be the
			 holder of that number, and to prevent fraudulent use of the number by
			 others.
			(g)To provide for
			 record retention of EEVS inquiries, to prevent identity fraud and employment
			 authorization fraud.
			(h)To employ fast
			 track regulatory and procurement procedures to expedite implementation of this
			 title and pertinent sections of the Immigration and Nationality Act for a
			 period of two years from enactment.
			(i)To establish the
			 following:
				(1)A
			 document verification process requiring employers to inspect, copy, and retain
			 identity and work authorization documents.
				(2)An EEVS requiring
			 employers to obtain confirmation of an individual’s identity and work
			 authorization.
				(3)Procedures for
			 employers to register for the EEVS and to confirm work eligibility through the
			 EEVS.
				(4)A
			 streamlined enforcement procedure to ensure efficient adjudication of
			 violations of this title.
				(5)A
			 system for the imposition of civil penalties and their enforcement, remission
			 or mitigation.
				(6)An enhancement of
			 criminal and civil penalties.
				(7)Increased
			 coordination of information and enforcement between the Internal Revenue
			 Service and the Department of Homeland Security regarding employers who have
			 violations related to the employment of unauthorized aliens.
				(8)Increased
			 penalties under the Internal Revenue Code for employers who have violations
			 relating to the employment of unauthorized aliens.
				3.Unlawful
			 employment of aliens
			(a)Section 274A of
			 the Immigration and Nationality Act (8
			 U.S.C. 1324a) is amended to read as follows:
				
					(a)Making
				Employment of Unauthorized Aliens Unlawful
						(1)In
				generalIt is unlawful for an employer—
							(A)to hire an alien for employment in the
				United States knowing or with reckless disregard that the alien is an
				unauthorized alien (as defined in subsection (b)(1)) with respect to such
				employment; or
							(B)to hire for
				employment in the United States an individual without complying with the
				requirements of subsections (c) and (d).
							(2)Continuing
				employmentIt is unlawful for an employer, after hiring an alien
				for employment, to continue to employ the alien in the United States knowing or
				with reckless disregard that the alien is (or has become) an unauthorized alien
				with respect to such employment.
						(3)Use of labor
				through contractFor purposes of this section, an employer who
				uses a contract, subcontract, or exchange to obtain the labor of an alien in
				the United States knowing that the alien is an unauthorized alien (as defined
				in subsection (b)(1)) with respect to performing such labor, shall be
				considered to have hired the alien for employment in the United States in
				violation of paragraph (1)(A).
							(A)By regulation, the
				Secretary may require, for purposes of ensuring compliance with the immigration
				laws, that an employer include in a written contract, subcontract, or exchange
				an effective and enforceable requirement that the contractor or subcontractor
				adhere to the immigration laws of the United States, including use of
				EEVS.
							(B)The Secretary may
				establish procedures by which an employer may obtain confirmation from the
				Secretary that the contractor or subcontractor has registered with the EEVS and
				is utilizing the EEVS to verify its employees.
							(C)The Secretary may
				establish such other requirements for employers using contractors or
				subcontractors as the Secretary deems necessary to prevent knowing violations
				of this paragraph.
							(4)Application to
				federal governmentFor purposes of this section, the term
				employer includes entities in any branch of the Federal
				Government.
						(5)DefenseAn
				employer that establishes that it has complied in good faith with the
				requirements of subsections (c)(1) through (c)(4), pertaining to document
				verification requirements, and subsection (d) has established an affirmative
				defense that the employer has not violated paragraph (1)(A) with respect to
				such hiring, recruiting, or referral, however—
							(A)until such time as
				the Secretary has required an employer to participate in the EEVS or such
				participation is permitted on a voluntary basis pursuant to subsection (d), a
				defense is established without a showing of compliance with subsection (d);
				and
							(B)to establish a
				defense, the employer must also be in compliance with any additional
				requirements that the Secretary may promulgate by regulation pursuant to
				subsections (c), (d), and (k).
							(6)Failure to
				complyAn employer is presumed to have acted with knowledge or
				reckless disregard if the employer fails to comply with written standards,
				procedures or instructions issued by the Secretary. Such standards, procedures
				or instructions shall be objective and verifiable.
						(b)Definitions
						(1)Definition of
				unauthorized alienAs used in this section, the term
				unauthorized alien means, with respect to the employment of an
				alien at a particular time, that the alien is not at that time either—
							(A)an alien lawfully
				admitted for permanent residence; or
							(B)authorized to be
				so employed by the Secretary.
							(2)Definition of
				employerFor purposes of this section, the term
				employer means any person or entity hiring, recruiting, or
				referring an individual for employment in the United States.
						(c)Document
				Verification RequirementsAny employer hiring, recruiting, or
				referring an individual for employment in the United States shall take all
				reasonable steps to verify that the individual is authorized to work in the
				United States, including the requirements of subsection (d) and the following
				paragraphs:
						(1)Attestation
				after examination of documentation
							(A)In
				generalThe employer must attest, under penalty of perjury and on
				a form prescribed by the Secretary, that it has verified the identity and work
				authorization status of the individual by examining—
								(i)a
				document described in subparagraph (B); or
								(ii)a
				document described in subparagraph (C) and a document described in subparagraph
				(D).
								Such
				attestation may be manifested by a handwritten or electronic signature. An
				employer has complied with the requirement of this paragraph with respect to
				examination of documentation if the employer has followed applicable
				regulations and any written procedures or instructions provided by the
				Secretary and if a reasonable person would conclude that the documentation is
				genuine and establishes the employee’s identity and authorization to work,
				taking into account any information provided to the employer by the Secretary,
				including photographs.(B)Documents
				establishing both employment authorization and identityA
				document described in this subparagraph is an individual’s—
								(i)United States
				passport, or passport card issued pursuant to the Secretary of State’s
				authority under 22 U.S.C. 211a; or
								(ii)permanent
				resident card or other document issued by the Secretary or Secretary of State
				to aliens authorized to work in the United States, if the document—
									(I)contains a
				photograph of the individual, biometric data, such as fingerprints, or such
				other personal identifying information relating to the individual as the
				Secretary finds, by regulation, sufficient for the purposes of this
				subsection;
									(II)is evidence of
				authorization for employment in the United States; and
									(III)contains
				security features to make it resistant to tampering, counterfeiting, and
				fraudulent use.
									(C)Documents
				establishing identity of individualA document described in this
				subparagraph includes—
								(i)an
				individual’s driver’s license or identity card issued by a State, the
				Commonwealth of the Northern Mariana Islands, or an outlying possession of the
				United States, provided that the issuing State or entity has certified to the
				Secretary of Homeland Security that it is in compliance with the minimum
				standards required under section 202 of the REAL ID Act of 2005 (division B of
				Public Law 109–13) (49 U.S.C. 30301 note) and implementing regulations issued
				by the Secretary of Homeland Security once those requirements become
				effective;
								(ii)an individual’s
				driver’s license or identity card issued by a State, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States which
				is not compliant with section 202 of the REAL ID Act of 2005 if—
									(I)the driver’s
				license or identity card contains the individual’s photograph as well as the
				individual’s name, date of birth, gender, height, eye color, and address,
				and
									(II)the card is
				presented by the individual and examined by the employer in combination with a
				U.S. birth certificate, or a Certificate of Naturalization, or a Certificate of
				Citizenship, or such other documents as may be prescribed by the Secretary,
				or
									(iii)other
				documentation evidencing identity as identified by the Secretary in his
				discretion, with notice to the public provided in the Federal Register, to be
				acceptable for purposes of this section.
								(D)Special Rule for
				MinorsNotwithstanding
				subparagraphs (B) and (C), a minor who is under the age of 18 and who is unable
				to produce an identity document described in clause (i) through (ii) of
				subparagraph (B) or clause (i) through (iii) of subparagraph (C) is exempt from
				producing such a document if—
								(i)a parent or legal
				guardian of the minor completes a form prescribed by the Secretary, and in the
				space for the minor's signature, the parent or legal guardian writes the words,
				minor under age 18;
								(ii)a parent or legal
				guardian of the minor completes a form prescribed by the Secretary, the
				Preparer/Translator certification; and
								(iii)the employer of
				the minor writes in a form prescribed by the Secretary, in the space after the
				words Document Identification # the words, minor under
				age 18.
								(E)Special Rule for
				Individuals with DisabilitiesNotwithstanding subparagraphs (B) and (C),
				an individual with a disability (as defined in section 3 of the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12102)) who is unable to produce an
				identity document described in clause (i) through (ii) of subparagraph (B) or
				clause (i) through (iii) of subparagraph (C), and who is being placed into
				employment by a nonprofit organization or association or as part of a
				rehabilitation program, and an individual who demonstrates mental retardation
				whether or not the individual participates in an employment placement program
				through a nonprofit organization or association or as part of a rehabilitation
				program, is exempt from producing such a document if—
								(i)a parent or legal
				guardian of the individual, or a representative from the nonprofit
				organization, association, or rehabilitation program placing the individual
				into a position of employment completes a form prescribed by the Secretary, and
				in the space for the covered individual's signature, writes the words,
				special placement;
								(ii)a parent or legal
				guardian of the individual or the program representative, completes a form
				prescribed by the Secretary, the Preparer/Translator
				certification; and
								(iii)the employer of
				the covered individual writes in a form prescribed by the Secretary, in the
				space after the words Document Identification # the words,
				special placement.
								(F)Documents
				evidencing employment authorizationThe following documents may
				be accepted as evidence of employment authorization—
								(i)a
				Social Security account number card issued by the Commissioner of Social
				Security (other than a card which specifies on its face that the card is not
				valid for employment in the United States); or
								(ii)any other
				documentation evidencing authorization of employment in the United States which
				the Secretary declares, by publication in the Federal Register, to be
				acceptable for purposes of this section.
								(G)Authority to
				prohibit use of certain documentsIf the Secretary finds that any
				document or class of documents described in subparagraph (B), (C), or (D) as
				establishing employment authorization or identity does not reliably establish
				such authorization or identity or is being used fraudulently to an unacceptable
				degree, the Secretary shall, with notice to the public provided in the Federal
				Register, prohibit or restrict the use of that document or class of documents
				for purposes of this subsection.
							(2)Individual
				attestation of employment authorizationThe individual must
				attest, under penalty of perjury on the form prescribed by the Secretary, that
				the individual is a citizen or national of the United States, an alien lawfully
				admitted for permanent residence, or an alien who is authorized under this Act
				or by the Secretary to be hired, recruited, or referred for such employment.
				Such attestation may be manifested by either a hand-written or electronic
				signature.
						(3)Retention of
				verification formAfter completion of such form in accordance
				with paragraphs (1) and (2), the employer must retain a paper, microfiche,
				microfilm, or electronic version of the form and make it available for
				inspection by officers of the Department of Homeland Security (or persons
				designated by the Secretary), the Special Counsel for Immigration-Related
				Unfair Employment Practices, or the Department of Labor during a period
				beginning on the date of the hiring, recruiting, or referral of the individual
				and ending—
							(A)in the case of the
				recruiting or referral for a fee (without hiring) of an individual, five years
				after the date of the recruiting or referral; and
							(B)in the case of the
				hiring of an individual—
								(i)five years after
				the date of such hiring; or
								(ii)two years after
				the date the individual’s employment is terminated, whichever is
				earlier.
								(4)Copying of
				documentation and recordkeeping required
							(A)Notwithstanding
				any other provision of law, the employer shall copy all documents presented by
				an individual pursuant to this subsection and shall retain a paper, microfiche,
				microfilm, or electronic copy as prescribed in paragraph (3), but only (except
				as otherwise permitted under law) for the purposes of complying with the
				requirements of this subsection. Such copies shall reflect the signatures of
				the employer and the employee, as well as the date of receipt.
							(B)The employer shall
				also maintain records of Social Security Administration correspondence
				regarding name and number mismatches or no-matches and the steps taken to
				resolve such issues.
							(C)The employer shall
				maintain records of all actions and copies of any correspondence or action
				taken by the employer to clarify or resolve any issue that raises reasonable
				doubt as to the validity of the alien’s identity or work authorization.
							(D)The employer shall
				maintain such records as prescribed in this subsection. The Secretary may
				prescribe the manner of recordkeeping and may require that additional records
				be kept or that additional documents be copied and maintained. The Secretary
				may require that these documents be transmitted electronically, and may develop
				automated capabilities to request such documents.
							(5)PenaltiesAn
				employer that fails to comply with any requirement of this subsection shall be
				penalized under subsection (e)(4)(B).
						(6)No authorization
				of national identification cardsNothing in this section shall be
				construed to authorize, directly or indirectly, the issuance or use of national
				identification cards or the establishment of a national identification
				card.
						(7)NondiscriminationThe
				employer shall use the procedures for document verification set forth in this
				paragraph for all employees without regard to national origin or citizenship
				status.
						(d)Employment
				Eligibility Verification System
						(1)In
				generalThe basic pilot
				program established under section 403(a) of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8
				U.S.C. 1324a note) is hereby renamed as the Employment Eligibility
				Verification System or EEVS (and is referred to in this
				section as such).
						(2)Extension of
				programThe Secretary of
				Homeland Security shall provide for the implementation of EEVS throughout the
				United States on a timely basis, consistent with the implementation of
				paragraph (3) and such System shall continue in operation permanently and shall
				not terminate.
						(3)Implementation
				schedule
							(A)Priority
				employersNot later than 1 year after the date of enactment of
				this section, the Secretary in his discretion, with notice to the public
				provided in the Federal Register, is authorized to require any employer or
				industry which the Secretary determines to be part of the critical
				infrastructure, a Federal contractor, or directly related to the national
				security or homeland security of the United States to participate in the EEVS.
				This requirement may be applied to both newly hired and current employees. The
				Secretary shall notify employers subject to this subparagraph 60 days prior to
				required EEVS compliance.
							(B)Large
				employersNot later than 2
				years after the date of enactment of this Act of 2007 the Secretary shall
				require an employer with 5,000 or more employees in the United States to
				participate in the System, with respect to all employees hired by the employer
				after the date the Secretary requires such participation.
							(C)Midsized
				employersNot later than 3
				years after the date of enactment of this Act, the Secretary shall require an
				employer with less than 5,000 employees and 1,000 or more employees in the
				United States to participate in the System, with respect to all employees hired
				by the employer after the date the Secretary requires such
				participation.
							(D)Small
				employersNot later than 4
				years after the date of the enactment of this Act of 2007, the Secretary shall
				require all employers with less than 1,000 employees in the United States to
				participate in the System, with respect to all employees hired by the employer
				after the date the Secretary requires such participation.
							(E)All
				employeesNo later than 5
				years after the date of enactment of this section, all employers shall
				participate in the EEVS with respect to new employees and all employees whose
				identity and employment authorization have not been previously verified through
				EEVS. The Secretary may specify earlier dates for participation in the EEVS in
				his discretion for some or all classes of employer or employee, provided that
				the Secretary provides notification to employees and prints notification in the
				Federal Register 60 days prior to required compliance with EEVS.
							(F)The Secretary
				shall create the necessary systems and processes to monitor the functioning of
				the EEVS, including the volume of the workflow, the speed of processing of
				queries, and the speed and accuracy of responses. These systems and processes
				shall be audited by the Government Accountability Office 9 months after the
				date of enactment of this section and 24 months after the date of enactment of
				this section. The Government Accountability Office shall report the results of
				the audits to Congress.
							(4)Participation in
				EEVSThe Secretary has the following discretionary authority to
				require or to permit participation in the EEVS—
							(A)to permit any
				employer that is not required to participate in the EEVS to do so on a
				voluntary basis; and
							(B)to require any
				employer that is required to participate in the EEVS with respect to its newly
				hired employees also to do so with respect to its current workforce if the
				Secretary has reasonable cause to believe that the employer has engaged in any
				violation of the immigration laws.
							(5)Consequence of
				failure to participateIf an employer is required under this
				subsection to participate in the EEVS and fails to comply with the requirements
				of such program with respect to an individual—
							(A)such failure shall
				be treated as a violation of subsection (a)(1)(B) of this section with respect
				to that individual, and
							(B)a rebuttable
				presumption is created that the employer has violated subsection (a)(1)(A) or
				(a)(2) of this section.
							Subparagraph (B) shall not apply in
				any prosecution under subsection 274A(f)(1).(6)Procedures for
				participants in the EEVS
							(A)In
				generalAn employer participating in the EEVS must register in
				the EEVS and conform to the following procedures in the event of hiring,
				recruiting, or referring any individual for employment in the United
				States:
								(i)Registration of
				employersThe Secretary, through notice in the Federal Register,
				shall prescribe procedures that employers must follow to register in the EEVS.
				In prescribing these procedures, the Secretary shall have authority to require
				employers to provide:
									(I)employer’s
				name;
									(II)employer’s
				Employment Identification Number (EIN);
									(III)company
				address;
									(IV)name, position
				and Social Security number of the employer’s employees accessing the EEVS;
				and
									(V)such other
				information as the Secretary deems necessary to ensure proper use and security
				of the EEVS.
									The Secretary
				shall require employers to undergo such training as the Secretary deems
				necessary to ensure proper use and security of the EEVS. To the extent
				practicable, such training shall be made available electronically.(ii)Provision of
				additional informationThe employer shall obtain from the
				individual (and the individual shall provide) and shall record in such manner
				as the Secretary may specify—
									(I)an individual’s
				Social Security account number,
									(II)if the individual
				does not attest to United States nationality under subsection (c)(2) of this
				section, such identification or authorization number established by the
				Department of Homeland Security as the Secretary of Homeland Security shall
				specify, and
									(III)such other
				information as the Secretary may require to determine the identity and work
				authorization of an employee.
									(iii)Presentation
				of documentationThe employer, and the individual whose identity
				and employment eligibility are being confirmed, shall fulfill the requirements
				of subsection (c) of this section.
								(B)Seeking
				confirmation
								(i)The employer shall
				use the EEVS to provide to the Secretary all required information in order to
				obtain confirmation of the identity and employment eligibility of any
				individual no earlier than the date of hire and no later than on the first day
				of employment (or recruitment or referral, as the case may be). An employer may
				not, however, make the starting date of an individual’s employment contingent
				on the receipt of a confirmation of the identity and employment
				eligibility.
								(ii)For
				reverification of an employee with a limited period of work authorization, all
				required verification procedures must be complete on the date the employee’s
				work authorization expires.
								(iii)For initial
				verification of an employee hired before the employer is subject to the
				employment eligibility verification system, all required procedures must be
				complete on such date as the Secretary shall specify in accordance with
				subparagraph (d)(2)(E).
								(iv)The Secretary
				shall provide, and the employer shall utilize, as part of EEVS, a method of
				communicating notices and requests for information or action on the part of the
				employer with respect to expiring work authorization or status and other
				matters. Additionally, the Secretary shall provide a method of notifying
				employers of a confirmation, nonconfirmation or a notice that further action is
				required (further action notice). The employer shall communicate
				to the individual that is the subject of the verification all information
				provided to the employer by the EEVS for communication to the individual in a
				timely manner.
								(C)Confirmation or
				nonconfirmation
								(i)Initial
				responseThe verification system shall provide a confirmation, a
				nonconfirmation, or a further action notice of an individual’s identity and
				employment eligibility at the time of the inquiry, unless for technological
				reasons or due to unforeseen circumstances, the EEVS is unable to provide such
				confirmation or further action notice. In such situations, the system shall
				provide confirmation or further action notice within 3 business days of the
				initial inquiry. If providing confirmation or further action notice, the EEVS
				shall provide an appropriate code indicating such confirmation or such further
				action notice.
								(ii)Confirmation
				upon initial inquiryWhen the employer receives an appropriate
				confirmation of an individual’s identity and work eligibility under the EEVS,
				the employer shall record the confirmation in such manner as the Secretary may
				specify.
								(iii)Further action
				notice upon initial inquiry and secondary verification
									(I)Further action
				noticeIf the employer receives a further action notice of an
				individual’s identity or work eligibility under the EEVS, the employer shall
				inform the individual without delay for whom the confirmation is sought of the
				further action notice and any procedures specified by the Secretary for
				addressing the further action notice. The employee must acknowledge in writing
				the receipt of the further action notice from the employer.
									(II)ContestWithin
				ten business days from the date of notification to the employee, the employee
				must contact the appropriate agency to contest the further action notice and,
				if the Secretary so requires, appear in person at the appropriate Federal or
				State agency for purposes of verifying the individual’s identity and employment
				authorization. The Secretary, in consultation with the Commissioner of Social
				Security and other appropriate Federal and State agencies, shall specify an
				available secondary verification procedure to confirm the validity of
				information provided and to provide a final confirmation or nonconfirmation. An
				individual contesting a further action notice must attest under penalty of
				perjury to his identity and employment authorization.
									(III)No
				contestIf the individual does not contest the further action
				notice within the period specified in subparagraph (5)(C)(iii)(II), a final
				nonconfirmation shall issue. The employer shall then record the nonconfirmation
				in such manner as the Secretary may specify.
									(IV)FinalityThe
				EEVS shall provide a final confirmation or nonconfirmation within 10 business
				days from the date of the employee’s contesting of the further action notice.
				As long as the employee is taking the steps required by the Secretary and the
				agency that the employee has contacted to resolve a further action notice, the
				Secretary shall extend the period of investigation until the secondary
				verification procedure allows the Secretary to provide a final confirmation or
				nonconfirmation. If the employee fails to take the steps required by the
				Secretary and the appropriate agency, a final nonconfirmation may be issued to
				that employee.
									(V)Re-examinationNothing
				in this section shall prevent the Secretary from reexamining a case where a
				final confirmation has been provided if subsequently received information
				indicates that the individual may not be work authorized.
									(VI)TerminationIn
				no case shall an employer terminate employment of an individual solely because
				of a failure of the individual to have identity and work eligibility confirmed
				under this section until a nonconfirmation becomes final and the period to
				timely file an administrative appeal has passed, and in the case where an
				administrative appeal has been denied, the period to timely file a petition for
				judicial review has passed. When final confirmation or nonconfirmation is
				provided, the confirmation system shall provide an appropriate code indicating
				such confirmation or nonconfirmation. An individual’s failure to contest a
				further action notice shall not be considered an admission of guilt with
				respect to any violation of this section or any provision of law.
									(D)Consequences of
				nonconfirmation
								(i)Termination of
				continued employmentIf the employer has received a final
				nonconfirmation regarding an individual, the employer shall terminate
				employment (or recruitment or referral) of the individual, unless the
				individual files an administrative appeal of a final nonconfirmation notice
				under paragraph (7) within the time period prescribed in that paragraph and the
				Secretary or the Commissioner stays the final nonconfirmation notice pending
				the resolution of the administrative appeal.
								(ii)Continued
				employment after final nonconfirmationIf the employer continues
				to employ (or to recruit or refer) an individual after receiving final
				nonconfirmation (unless the individual filed an administrative appeal of a
				final nonconfirmation notice under paragraph (7) within the time period
				prescribed in that paragraph and the Secretary of the Commissioner stayed the
				final nonconfirmation notice pending the resolution of the administrative
				appeal), a rebuttable presumption is created that the employer has violated
				subsections (a)(1)(A) and (a)(2) of this section. The previous sentence shall
				not apply in any prosecution under subsection (f)(1) of this section.
								(E)Obligation to
				respond to queries and additional information
								(i)Employers are
				required to comply with requests from the Secretary through EEVS for
				information, including queries concerning current and former employees that
				relate to the functioning of the EEVS, the accuracy of the responses provided
				by the EEVS, and any suspected fraud or identity theft in the use of the EEVS.
				Failure to comply with such a request is a violation of section
				(a)(1)(B).
								(ii)Individuals being
				verified through EEVS may be required to take further action to address
				irregularities identified in the documents relied upon for purposes of
				employment verification. The employer shall communicate to the individual any
				such requirement for further actions and shall record the date and manner of
				such communication. The individual must acknowledge in writing the receipt of
				this communication from the employer. Failure to communicate such a requirement
				is a violation of section (a)(1)(B).
								(iii)The Secretary is
				authorized, with notice to the public provided in the Federal Register, to
				implement, clarify, and supplement the requirements of this paragraph in order
				to facilitate the functioning of the EEVS or to prevent fraud or identity theft
				in the use of the EEVS.
								(F)Impermissible
				use of the EEVS
								(i)An
				employer may not use the EEVS to verify an individual prior to extending to the
				individual an offer of employment.
								(ii)An employer may
				not require an individual to verify the individual’s own employment eligibility
				through the EEVS as a condition of extending to that individual an offer of
				employment. Nothing in this paragraph shall be construed to prevent an employer
				from encouraging an employee or a prospective employee from verifying the
				employee’s or a prospective employee’s own employment eligibility prior to
				obtaining employment pursuant to paragraph (5)(H).
								(iii)An employer may
				not terminate an individual’s employment solely because that individual has
				been issued a further action notice.
								(iv)An employer may
				not take the following actions solely because an individual has been issued a
				further action notice:
									(I)reduce salary,
				bonuses or other compensation due to the employee;
									(II)suspend the
				employee without pay;
									(III)reduce the hours
				that the employee is required to work if such reduction is accompanied by a
				reduction in salary, bonuses or other compensation due to the employee, except
				that, with the agreement of the employee, an employer may provide an employee
				with reasonable time off without pay in order to contest and resolve the
				further action notice received by the employee; and
									(IV)deny the employee
				the training necessary to perform the employment duties for which the employee
				has been hired.
									(v)An
				employer may not, in the course of utilizing the procedures for document
				verification set forth in subsection (c), require that a prospective employee
				present additional documents or different documents than those prescribed under
				that subsection.
								(vi)The Secretary of
				Homeland Security shall develop the necessary policies and procedures to
				monitor employers’ use of the EEVS and their compliance with the requirements
				set forth in this section. Employers are required to comply with requests from
				the Secretary for information related to any monitoring, audit or investigation
				undertaken pursuant to this subparagraph.
								(vii)The Secretary of
				Homeland Security, in consultation with the Secretary of Labor, shall establish
				and maintain a process by which any employee (or any prospective employee who
				would otherwise have been hired) who has reason to believe that an employer has
				violated subparagraphs (i)–(v) may file a complaint against the
				employer.
								(viii)Any employer
				found to have violated subparagraphs (i)–(v) shall pay a civil penalty of up to
				$10,000 for each violation.
								(ix)This paragraph is
				not intended to, and does not, create any right, benefit, trust, or
				responsibility, whether substantive or procedural, enforceable at law or equity
				by a party against the United States, its departments, agencies,
				instrumentalities, entities, officers, employees, or agents, or any person, nor
				does it create any right of review in a judicial proceeding.
								(x)No
				later than 3 months after the date of enactment of this section, the Secretary
				of Homeland Security, in cooperation with the Secretary of Labor and the
				Administrator of the Small Business Administration, shall conduct a campaign to
				disseminate information respecting the rights and remedies prescribed under
				this section. Such campaign shall be aimed at increasing the knowledge of
				employers, employees, and the general public concerning employer and employee
				rights, responsibilities and remedies under this section.
									(I)In order to carry
				out the campaign under this paragraph, the Secretary of Homeland Security may,
				to the extent deemed appropriate and subject to the availability of
				appropriations, contract with public and private organizations for outreach
				activities under the campaign.
									(II)There are
				authorized to be appropriated to carry out this paragraph $40,000,000 for each
				fiscal year 2007 through 2009.
									(G)Based on a regular
				review of the EEVS and the document verification procedures to identify
				fraudulent use and to assess the security of the documents being used to
				establish identity or employment authorization, the Secretary in consultation
				with the Commissioner of Social Security may modify by Notice published in the
				Federal Register the documents that must be presented to the employer, the
				information that must be provided to EEVS by the employer, and the procedures
				that must be followed by employers with respect to any aspect of the EEVS if
				the Secretary in his discretion concludes that the modification is necessary to
				ensure that EEVS accurately and reliably determines the work authorization of
				employees while providing protection against fraud and identity theft.
							(H)Subject to
				appropriate safeguards to prevent misuse of the system, the Secretary in
				consultation with the Commissioner of Social Security, shall establish secure
				procedures to permit an individual who seeks to verify the individual’s own
				employment eligibility prior to obtaining or changing employment, to contact
				the appropriate agency and, in a timely manner, correct or update the
				information used by the EEVS.
							(7)Protection from
				liability for actions taken on the basis of information provided by the
				confirmation systemNo employer participating in the EEVS shall
				be liable under any law for any employment-related action taken with respect to
				the employee in good faith reliance on information provided through the
				confirmation system.
						(8)Administrative
				review
							(A)In
				generalAn individual who receives a final nonconfirmation notice
				may, not later than 30 days after the date that such notice is received, file
				an administrative appeal of such final notice. An individual who did not timely
				contest a further action notice may not avail himself of this paragraph. Unless
				the Secretary of Homeland Security, in consultation with the Commissioner of
				Social Security, specifies otherwise, all administrative appeals shall be filed
				as follows:
								(i)Nationals of the
				United StatesAn individual claiming to be a national of the
				United States shall file the administrative appeal with the
				Commissioner.
								(ii)AliensAn
				individual claiming to be an alien authorized to work in the United States
				shall file the administrative appeal with the Secretary.
								(B)Review for
				errorThe Secretary and the Commissioner shall each develop
				procedures for resolving administrative appeals regarding final
				nonconfirmations based upon the information that the individual has provided,
				including any additional evidence that was not previously considered. Appeals
				shall be resolved within 30 days after the individual has submitted all
				evidence relevant to the appeal. The Secretary and the Commissioner may, on a
				case by case basis for good cause, extend this period in order to ensure
				accurate resolution of an appeal before him. Administrative review under this
				paragraph (7) shall be limited to whether the final nonconfirmation notice is
				supported by the weight of the evidence.
							(C)Administrative
				reliefThe relief available under this paragraph (7) is limited
				to an administrative order upholding, reversing, modifying, amending, or
				setting aside the final nonconfirmation notice. The Secretary or the
				Commissioner shall stay the final nonconfirmation notice pending the resolution
				of the administrative appeal unless the Secretary or the Commissioner
				determines that the administrative appeal is frivolous, unlikely to succeed on
				the merits, or filed for purposes of delay and terminates the stay.
							(D)Damages, fees
				and costsNo money damages, fees or costs may be awarded in the
				administrative review process, and no court shall have jurisdiction to award
				any damages, fees or costs relating to such administrative review under the
				Equal Access to Justice Act or any other law.
							(9)Judicial
				Review
							(A)Exclusive
				procedureNotwithstanding any other provision of law (statutory
				or nonstatutory) including sections 1361 and 1651 of title 28, no court shall
				have jurisdiction to consider any claim against the United States, or any of
				its agencies, officers, or employees, challenging or otherwise relating to a
				final nonconfirmation notice or to the EEVS, except as specifically provided by
				this paragraph. Judicial review of a final nonconfirmation notice is governed
				only by chapter 158 of title 28, except as provided below.
							(B)Requirements for
				review of a final nonconfirmation noticeWith respect to review
				of a final nonconfirmation notice under subsection (a), the following
				requirements apply:
								(i)DeadlineThe
				petition for review must be filed no later than 30 days after the date of the
				completion of the administrative appeal.
								(ii)Venue and
				formsThe petition for review shall be filed with the United
				States Court of Appeals for the judicial circuit wherein the petitioner resided
				when the final nonconfirmation notice was issued. The record and briefs do not
				have to be printed. The court of appeals shall review the proceeding on a
				typewritten record and on typewritten briefs.
								(iii)ServiceThe
				respondent is either the Secretary of Homeland Security or the Commissioner of
				Social Security, but not both, depending upon who issued (or affirmed) the
				final nonconfirmation notice. In addition to serving the respondent, the
				petitioner must also serve the Attorney General.
								(iv)Petitioner’s
				briefThe petitioner shall serve and file a brief in connection
				with a petition for judicial review not later than 40 days after the date on
				which the administrative record is available, and may serve and file a reply
				brief not later than 14 days after service of the brief of the respondent, and
				the court may not extend these deadlines, except for good cause shown. If a
				petitioner fails to file a brief within the time provided in this paragraph,
				the court shall dismiss the appeal unless a manifest injustice would result.
				The court of appeals may set an expedited briefing schedule.
								(v)Scope and
				standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final nonconfirmation
				order is based. The burden shall be on the petitioner to show that the final
				nonconfirmation decision was arbitrary, capricious, not supported by
				substantial evidence, or otherwise not in accordance with law. Administrative
				findings of fact are conclusive unless any reasonable adjudicator would be
				compelled to conclude to the contrary.
								(vi)StayThe
				court of appeals shall stay the final nonconfirmation notice pending its
				decision on the petition for review unless the court determines that the
				petition for review is frivolous, unlikely to succeed on the merits, or filed
				for purposes of delay.
								(C)Exhaustion of
				administrative remediesA court may review a final
				nonconfirmation order only if—
								(i)the petitioner has
				exhausted all administrative remedies available to the alien as of right,
				and
								(ii)another court has
				not decided the validity of the order, unless the reviewing court finds that
				the petition presents grounds that could not have been presented in the prior
				judicial proceeding or that the remedy provided by the prior proceeding was
				inadequate or ineffective to test the validity of the order.
								(D)Limit on
				injunctive reliefRegardless of the nature of the action or claim
				or of the identity of the party or parties bringing the action, no court (other
				than the Supreme Court) shall have jurisdiction or authority to enjoin or
				restrain the operation of the provisions in this section, other than with
				respect to the application of such provisions to an individual
				petitioner.
							(10)Management of
				employment eligibility verification system
							(A)In
				generalThe Secretary shall manage and modify the EEVS in order
				to—
								(i)respond to
				inquiries made by participating employers at any time through the internet
				concerning an individual’s identity and whether the individual is authorized to
				be employed;
								(ii)maintain records
				of the inquiries that were made, of confirmations provided (or not provided),
				and of the codes provided to employers as evidence of their compliance with
				their obligations under the EEVS; and
								(iii)provide
				information to, and request action by, employers and individuals using the
				system, including notifying employers in advance of the expiration or other
				relevant change in an employee’s employment authorization, and directing an
				employer to convey to the employee a request to contact the appropriate Federal
				or State agency.
								(B)Operation of
				systemThe EEVS shall be operated—
								(i)to
				maximize its reliability and ease of use by employers consistent with
				insulating and protecting the privacy and security of the underlying
				information;
								(ii)to respond
				accurately to all inquiries made by employers on whether individuals are
				authorized to be employed and to register any times when the system is unable
				to receive inquiries;
								(iii)to maintain
				appropriate administrative, technical, and physical safeguards to prevent
				unauthorized disclosure of personal information;
								(iv)to allow for
				auditing use of the system to detect fraud and identify theft, and to preserve
				the security of the information in all of the system, including but not limited
				to the following:
									(I)to develop and use
				algorithms to detect potential identity theft, such as multiple uses of the
				same identifying information or documents;
									(II)to develop and
				use algorithms to detect misuse of the system by employers and
				employees;
									(III)to develop
				capabilities to detect anomalies in the use of the system that may indicate
				potential fraud or misuse of the system; and
									(IV)to audit
				documents and information submitted by potential employees to employers,
				including authority to conduct interviews with employers and employees;
									(v)to
				confirm identity and work authorization through verification of records
				maintained by the Secretary, other Federal departments, States, the
				Commonwealth of the Northern Mariana Islands, or an outlying possession of the
				United States, as determined necessary by the Secretary, including—
									(I)records maintained
				by the Social Security Administration as specified in (D);
									(II)birth and death
				records maintained by vital statistics agencies of any state or other United
				States jurisdiction;
									(III)passport and
				visa records (including photographs) maintained by the United States Department
				of State; and
									(IV)State driver’s
				license or identity card information (including photographs) maintained by
				State department of motor vehicles; and
									(vi)to confirm
				electronically the issuance of the employment authorization or identity
				document and to display the digital photograph that the issuer placed on the
				document so that the employer can compare the photograph displayed to the
				photograph on the document presented by the employee. If in exceptional cases a
				photograph is not available from the issuer, the Secretary shall specify a
				temporary alternative procedure for confirming the authenticity of the
				document.
								(C)Operational and
				technical regulationsThe Secretary is authorized, with notice to
				the public provided in the Federal Register, to issue regulations concerning
				operational and technical aspects of the EEVS and the efficiency, accuracy, and
				security of the EEVS.
							(D)Access to
				information
								(i)Notwithstanding
				any other provision of law, the Secretary of Homeland Security shall have
				access to relevant records described at paragraph (9)(B)(v), for the purposes
				of preventing identity theft and fraud in the use of the EEVS and enforcing the
				provisions of this section governing employment verification.
								(ii)The Secretary, in
				consultation with the Commissioner of Social Security and other appropriate
				Federal and State agencies, shall develop policies and procedures to ensure
				protection of the privacy and security of personally identifiable information
				and identifiers contained in the records accessed pursuant to this paragraph
				and subparagraph (d)(5)(E)(i). The Secretary, in consultation with the
				Commissioner and other appropriate Federal and State agencies, shall develop
				and deploy appropriate privacy and security training for the Federal and State
				employees accessing the records pursuant to this paragraph and subparagraph
				(d)(5)(E)(i).
								(iii)The Chief
				Privacy Officer of the Department of Homeland Security shall conduct regular
				privacy audits of the policies and procedures established under subparagraph
				(9)(D)(ii), including any collection, use, dissemination, and maintenance of
				personally identifiable information and any associated information technology
				systems, as well as scope of requests for this information. The Chief Privacy
				Officer shall review the results of the audits and recommend to the Secretary
				and the Privacy and Civil Liberties Oversight Board any changes necessary to
				improve the privacy protections of the program.
								(E)Responsibilities
				of the secretary of homeland security
								(i)As
				part of the EEVS, the Secretary shall maintain a reliable, secure method,
				which, operating through the EEVS and within the time periods specified,
				compares the name, alien identification or authorization number, or other
				relevant information provided in an inquiry against such information maintained
				or accessed by the Secretary in order to confirm (or not confirm) the validity
				of the information provided, the correspondence of the name and number, whether
				the alien is authorized to be employed in the United States (or, to the extent
				that the Secretary determines to be feasible and appropriate, whether the
				Secretary’s records verify United States citizenship), and such other
				information as the Secretary may prescribe.
								(ii)As part of the
				EEVS, the Secretary shall establish a reliable, secure method, which, operating
				through the EEVS, displays the digital photograph described in paragraph
				(d)(9)(B)(vi).
								(iii)The Secretary
				shall have authority to prescribe when a confirmation, nonconfirmation or
				further action notice shall be issued.
								(iv)The Secretary
				shall perform regular audits under the EEVS, as described in paragraph
				(d)(9)(B)(iv) of this section and shall utilize the information obtained from
				such audits, as well as any information obtained from the Commissioner of
				Social Security pursuant to section 4 of this Act, for the purposes of this Act
				and of immigration enforcement in general.
								(v)The Secretary
				shall make appropriate arrangements to allow employers who are otherwise unable
				to access the EEVS to use Federal Government facilities or public facilities in
				order to utilize the EEVS.
								(vi)The Secretary shall authorize certain
				entities to serve as liaisons between the electronic verification system and
				employers who wish to outsource submission of employment eligibility
				verification queries for newly hired or current employees. The Secretary shall
				establish regulations modeled on the E-Verify Designated Agent program in place
				at the Department as of 2007. Designated agents shall register with the
				Department and sign a Memorandum of Understanding as determined by the
				Secretary. Additionally designated agents shall sign the determined Memorandum
				of Understanding with each employer who has designated the agent to perform
				verification services on their behalf. The Secretary may authorize regulations
				ensuring proper conduct and oversight of designated agents as appropriate. The
				Secretary shall make available to employers information on how to identify and
				enter into an agreement with a designated agent to arrange for such an agent to
				perform verification services on their behalf.
								(F)Responsibilities
				of the secretary of stateAs part of the EEVS, the Secretary of
				State shall provide to the Secretary access to passport and visa information as
				needed to confirm that a passport or passport card presented under section
				(c)(1)(B) belongs to the subject of the EEVS check, or that a passport or visa
				photograph matches an individual.
							(G)Updating
				informationThe Commissioner of Social Security and the
				Secretaries of Homeland Security and State shall update their information in a
				manner that promotes maximum accuracy and shall provide a process for the
				prompt correction of erroneous information.
							(11)Limitation on
				use of the employment eligibility verification
				systemNotwithstanding any other provision of law, nothing in
				this subsection shall be construed to permit or allow any department, bureau,
				or other agency of the United States Government to utilize any information,
				database, or other records assembled under this subsection for any purpose
				other than for the enforcement and administration of the immigration laws,
				anti-terrorism laws, or for enforcement of Federal criminal law related to the
				functions of the EEVS, including prohibitions on forgery, fraud and identity
				theft.
						(12)Unauthorized
				use or disclosure of informationAny employee of the Department
				of Homeland Security or another Federal or State agency who knowingly uses or
				discloses the information assembled under this subsection for a purpose other
				than one authorized under this section shall pay a civil penalty of
				$5,000–$50,000 for each violation.
						(13)Conforming
				amendmentPublic Law 104–208, div. C, title IV, subtitle A,
				sections 402–405 are repealed, provided that nothing in this subsection shall
				be construed to limit the authority of the Secretary to allow or continue to
				allow the participation of Basic Pilot employers in the EEVS established by
				this subsection.
						(14)FundsIn
				addition to any appropriated funds, the Secretary is authorized to use funds
				provided in sections 286 (m) and (n), for the maintenance and operation of the
				EEVS. EEVS shall be considered an immigration adjudication service for purposes
				of sections 286 (m) and (n).
						(15)Non-discriminationThe
				employer shall use the procedures for EEVS specified in this section for all
				employees without regard to national origin or citizenship status.
						(e)Compliance
						(1)Complaints and
				investigationsThe Secretary of Homeland Security shall establish
				procedures—
							(A)for individuals
				and entities to file complaints respecting potential violations of subsection
				(a) or (g)(1);
							(B)for the
				investigation of those complaints which the Secretary deems it appropriate to
				investigate; and
							(C)for the
				investigation of such other violations of subsection (a) or (g)(1) as the
				Secretary determines to be appropriate.
							(2)Authority in
				investigationsIn conducting investigations and hearings under
				this subsection—
							(A)immigration
				officers shall have reasonable access to examine evidence of any employer being
				investigated; and
							(B)immigration
				officers designated by the Secretary may compel by subpoena the attendance of
				witnesses and the production of evidence at any designated place in an
				investigation or case under this subsection. In case of contumacy or refusal to
				obey a subpoena lawfully issued under this paragraph, the Secretary may request
				that the Attorney General apply in an appropriate district court of the United
				States for an order requiring compliance with such subpoena, and any failure to
				obey such order may be punished by such court as a contempt thereof. Failure to
				cooperate with such subpoena shall be subject to further penalties, including
				but not limited to further fines and the voiding of any mitigation of penalties
				or termination of proceedings under subsection (e)(3)(B).
							(3)Compliance
				procedures
							(A)Pre-penalty
				noticeIf the Secretary has reasonable cause to believe that
				there has been a civil violation of this section or the requirements of this
				section, including but not limited to subsections (b), (c), (d), and (k), and
				determines that further proceedings are warranted, the Secretary shall issue to
				the employer concerned a written notice of the Department’s intention to issue
				a claim for a monetary or other penalty. Such pre-penalty notice shall—
								(i)describe the
				violation;
								(ii)specify the laws
				and regulations allegedly violated;
								(iii)disclose the
				material facts which establish the alleged violation; and
								(iv)inform such
				employer that he or she shall have a reasonable opportunity to make
				representations as to why a claim for a monetary or other penalty should not be
				imposed.
								(B)Remission or
				mitigation of penaltiesWhenever any employer receives written
				pre-penalty notice of a fine or other penalty in accordance with subparagraph
				(A), the employer may file, within 15 days from receipt of such notice, with
				the Secretary a petition for the remission or mitigation of such fine or
				penalty, or a petition for termination of the proceedings. The petition may
				include any relevant evidence or proffer of evidence the employer wishes to
				present, and shall be filed and considered in accordance with procedures to be
				established by the Secretary. If the Secretary finds that such fine, penalty,
				or forfeiture was incurred erroneously, or finds the existence of such
				mitigating circumstances as to justify the remission or mitigation of such fine
				or penalty, the Secretary may remit or mitigate the same upon such terms and
				conditions as the Secretary deems reasonable and just, or order termination of
				any proceedings relating thereto. Such mitigating circumstances may include,
				but need not be limited to, good faith compliance and participation in, or
				agreement to participate in, the EEVS, if not otherwise required. This
				subparagraph shall not apply to an employer that has or is engaged in a pattern
				or practice of violations of subsection (a)(1)(A), (a)(1)(B), or (a)(2) or of
				any other requirements of this section.
							(C)Penalty
				claimAfter considering evidence and representations, if any,
				offered by the employer pursuant to subparagraph (B), the Secretary shall
				determine whether there was a violation and promptly issue a written final
				determination setting forth the findings of fact and conclusions of law on
				which the determination is based. If the Secretary determines that there was a
				violation, the Secretary shall issue the final determination with a written
				penalty claim. The penalty claim shall specify all charges in the information
				provided under clauses (i) through (iii) of subparagraph (A) and any mitigation
				or remission of the penalty that the Secretary deems appropriate.
							(4)Civil
				penalties
							(A)Hiring and
				continued employment of unauthorized aliensAny employer that
				violates any provision of subsection (a)(1)(A) or (a)(2) shall—
								(i)pay a civil penalty of not less than $550
				and not more than $4,400 for each unauthorized alien with respect to which each
				violation of either subsection (a)(1)(A) or (a)(2) occurred;
								(ii)if an employer has previously been fined
				under subsection (e)(4)(A), pay a civil penalty of not less than $4,400 and not
				more than $11,000 for each unauthorized alien with respect to which a violation
				of either subsection (a)(1)(A) or (a)(2) occurred;
								(iii)if an employer has previously been fined
				more than once under subsection (e)(4), pay a civil penalty of not less than
				$6,600 and not more than $22,000 for each unauthorized alien with respect to
				which a violation of either subsection has occurred. This penalty shall apply,
				in addition to any penalties previously assessed, to employers who fail to
				comply with a previously issued and final order under this section;
								(iv)if an employer has previously been fined
				more than twice under subsection (e)(4)(A), pay a civil penalty of “$10,000 for
				each alien with respect to which a violation of either subsection (a)(1) or
				(a)(2) occurred; and
								(v)in
				addition to any penalties previously assessed, an employer who fails to comply
				with a previously issued and final order under this section shall be fined
				$25,000 for each violation.
								(B)Recordkeeping or
				verification practicesAny employer that violates or fails to
				comply with any requirement of subsection (b), (c), and (d), shall pay a civil
				penalty as follows:
								(i)Pay a civil
				penalty of $1,000 for each violation.
								(ii)If an employer
				has previously been fined under subsection (e)(4)(B), pay a civil penalty of
				$2,000 for each violation.
								(iii)If an employer
				has previously been fined more than once under subsection (e)(4), pay a civil
				penalty of $5,000 for each violation. This penalty shall apply, in addition to
				any penalties previously assessed, to employers who fail to comply with a
				previously issued and final order under this section.
								(iv)If an employer
				has previously been fined more than twice under subsection (e)(4)(B), pay a
				civil penalty of $15,000 for each violation.
								(v)In
				addition to any penalties previously assessed, an employer who fails to comply
				with a previously issued and final order under this section shall be fined
				$15,000 for each violation.
								(C)Other
				penaltiesThe Secretary may impose additional penalties for
				violations, including cease and desist orders, specially designed compliance
				plans to prevent further violations, suspended fines to take effect in the
				event of a further violation, and in appropriate cases, the remedy provided by
				paragraph (g)(2). All penalties in this section may be adjusted every four
				years to account for inflation as provided by law.
							(D)Penalty
				reduction and mitigationThe Secretary is authorized to reduce or
				mitigate penalties imposed upon employers, based upon factors including, but
				not limited to, the employer’s hiring volume, compliance history, good-faith
				implementation of a compliance program, participation in a temporary worker
				program, and voluntary disclosure of violations of this subsection to the
				Secretary.
							(5)Order of
				internal review and certification of complianceIf the Secretary
				has reasonable cause to believe that an employer has failed to comply with this
				section, the Secretary is authorized, at any time, to require that the employer
				certify that it is in compliance with this section, or has instituted a program
				to come into compliance. Within 60 days of receiving a notice from the
				Secretary requiring such a certification, the employer’s chief executive
				officer or similar official with responsibility for, and authority to bind the
				company on, all hiring and immigration compliance notices shall certify under
				penalty of perjury that the employer is in conformance with the requirements of
				subsections (c)(1) through (c)(4), pertaining to document verification
				requirements, and with subsection (d), pertaining to the EEVS (once that system
				is implemented according to the requirements of (d)(1)), and with any
				additional requirements that the Secretary may promulgate by regulation
				pursuant to subsections (c), (d), and (k), or that the employer has instituted
				a program to come into compliance with these requirements. At the request of
				the employer, the Secretary may extend the 60-day deadline for good cause. The
				Secretary is authorized to publish in the Federal Register standards or methods
				for such certification, require specific recordkeeping practices with respect
				to such certifications, and audit the records thereof at any time. This
				authority shall not be construed to diminish or qualify any other penalty
				provided by this section.
						(6)Judicial
				review
							(A)In
				generalNotwithstanding any other provision of law (statutory or
				nonstatutory) including sections 1361 and 1651 of title 28, no court shall have
				jurisdiction to consider a final determination or penalty claim issued under
				subparagraph (3)(C), except as specifically provided by this paragraph.
				Judicial review of a final determination under paragraph (e)(4) is governed
				only by chapter 158 of title 28, except as specifically provided below. The
				filing of a petition as provided in this paragraph shall stay the Secretary’s
				determination until entry of judgment by the court. The Secretary is authorized
				to require that petitioner provide, prior to filing for review, security for
				payment of fines and penalties through bond or other guarantee of payment
				acceptable to the Secretary.
							(B)Requirements for
				review of a final determinationWith respect to judicial review
				of a final determination or penalty claim issued under subparagraph (3)(C), the
				following requirements apply:
								(i)DeadlineThe
				petition for review must be filed no later than 30 days after the date of the
				final determination or penalty claim issued under subparagraph (3)(C).
								(ii)Venue and
				formsThe petition for review shall be filed with the court of
				appeals for the judicial circuit wherein the employer resided when the final
				determination or penalty claim was issued. The record and briefs do not have to
				be printed. The court of appeals shall review the proceeding on a typewritten
				record and on typewritten briefs.
								(iii)ServiceThe
				respondent is either the Secretary of Homeland Security or the Commissioner of
				Social Security, but not both, depending upon who issued (or affirmed) the
				final nonconfirmation notice. In addition to serving the respondent, the
				petitioner must also serve the Attorney General.
								(iv)Petitioner’s
				briefThe petitioner shall serve and file a brief in connection
				with a petition for judicial review not later than 40 days after the date on
				which the administrative record is available, and may serve and file a reply
				brief not later than 14 days after service of the brief of the respondent, and
				the court may not extend these deadlines, except for good cause shown. If a
				petitioner fails to file a brief within the time provided in this paragraph,
				the court shall dismiss the appeal unless a manifest injustice would
				result.
								(v)Scope and
				standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final determination is
				based. The burden shall be on the petitioner to show that the final
				determination was arbitrary, capricious, not supported by substantial evidence,
				or otherwise not in accordance with law. Administrative findings of fact are
				conclusive unless any reasonable adjudicator would be compelled to conclude to
				the contrary.
								(C)Exhaustion of
				administrative remediesA court may review a final determination
				under subparagraph (3)(C) only if—
								(i)the petitioner has
				exhausted all administrative remedies available to the petitioner as of right,
				and
								(ii)another court has
				not decided the validity of the order, unless the reviewing court finds that
				the petition presents grounds that could not have been presented in the prior
				judicial proceeding or that the remedy provided by the prior proceeding was
				inadequate or ineffective to test the validity of the order.
								(D)Limit on
				injunctive reliefRegardless of the nature of the action or claim
				or of the identity of the party or parties bringing the action, no court (other
				than the Supreme Court) shall have jurisdiction or authority to enjoin or
				restrain the operation of the provisions in this section, other than with
				respect to the application of such provisions to an individual
				petitioner.
							(7)Enforcement of
				ordersIf an employer fails to comply with a final determination
				issued against that employer under this subsection, and the final determination
				is not subject to review as provided in paragraph (6), the Attorney General may
				file suit to enforce compliance with the final determination in any appropriate
				district court of the United States. In any such suit, the validity and
				appropriateness of the final determination shall not be subject to
				review.
						(8)Liens
							(A)Creation of
				lienIf any employer liable for a fee or penalty under this
				section neglects or refuses to pay such liability and fails to file a petition
				for review (if applicable) as provided in paragraph 6 of this subsection, such
				liability is a lien in favor of the United States on all property and rights to
				property of such person as if the liability of such person were a liability for
				a tax assessed under the Internal Revenue Code of 1986. If a petition for
				review is filed as provided in paragraph 6 of this subsection, the lien (if
				any) shall arise upon the entry of a final judgment by the court. The lien
				continues for 20 years or until the liability is satisfied, remitted, set
				aside, or is terminated.
							(B)Effect of filing
				notice of lienUpon filing of a notice of lien in the manner in
				which a notice of tax lien would be filed under section 6323(f) (1) and (2) of
				the Internal Revenue Code of 1986, the lien shall be valid against any
				purchaser, holder of a security interest, mechanic’s lien or judgment lien
				creditor, except with respect to properties or transactions specified in
				subsection (b), (c), or (d) of section 6323 of the Internal Revenue Code of
				1986 for which a notice of tax lien properly filed on the same date would not
				be valid. The notice of lien shall be considered a notice of lien for taxes
				payable to the United States for the purpose of any State or local law
				providing for the filing of a notice of a tax lien. A notice of lien that is
				registered, recorded, docketed, or indexed in accordance with the rules and
				requirements relating to judgments of the courts of the State where the notice
				of lien is registered, recorded, docketed, or indexed shall be considered for
				all purposes as the filing prescribed by this section. The provisions of
				section 3201(e) of chapter 176 of title 28 shall apply to liens filed as
				prescribed by this section.
							(C)Enforcement of a
				lienA lien obtained through this process shall be considered a
				debt as defined by 28 U.S.C. 3002 and enforceable pursuant to the Federal Debt
				Collection Procedures Act.
							(f)Criminal
				Penalties and Injunctions for Pattern or Practice Violations
						(1)Criminal
				penaltyAny employer which engages in a pattern or practice of
				knowing violations of subsection (a)(1)(A) or (a)(2) shall be fined not more
				than $75,000 for each unauthorized alien with respect to whom such a violation
				occurs, imprisoned for not more than six months for the entire pattern or
				practice, or both.
						(2)Enjoining of
				pattern or practice violationsWhenever the Secretary or the
				Attorney General has reasonable cause to believe that an employer is engaged in
				a pattern or practice of employment, recruitment, or referral in violation of
				paragraph (1)(A) or (2) of subsection (a), the Attorney General may bring a
				civil action in the appropriate district court of the United States requesting
				such relief, including a permanent or temporary injunction, restraining order,
				or other order against the employer, as the Secretary deems necessary.
						(g)Prohibition of
				Indemnity Bonds
						(1)ProhibitionIt
				is unlawful for an employer, in the hiring, recruiting, or referring for
				employment of any individual, to require the individual to post a bond or
				security, to pay or agree to pay an amount, or otherwise to provide a financial
				guarantee or indemnity, against any potential liability arising under this
				section relating to such hiring, recruiting, or referring of the
				individual.
						(2)Civil
				penaltyAny employer which is determined, after notice and
				opportunity for mitigation of the monetary penalty under subsection (e), to
				have violated paragraph (1) of this subsection shall be subject to a civil
				penalty of $10,000 for each violation and to an administrative order requiring
				the return of any amounts received in violation of such paragraph to the
				employee or, if the employee cannot be located, to the general fund of the
				Treasury.
						(h)Government
				Contracts
						(1)EmployersWhenever
				an employer who does not hold Federal contracts, grants, or cooperative
				agreements is determined by the Secretary to be a repeat violator of this
				section or is convicted of a crime under this section, the employer shall be
				subject to debarment from the receipt of Federal contracts, grants, or
				cooperative agreements for a period of up to two years in accordance with the
				procedures and standards prescribed by the Federal Acquisition Regulations. The
				Secretary or the Attorney General shall advise the Administrator of General
				Services of any such debarment, and the Administrator of General Services shall
				list the employer on the List of Parties Excluded from Federal Procurement and
				Nonprocurement Programs for the period of the debarment. The Administrator of
				General Services, in consultation with the Secretary and Attorney General, may
				waive operation of this subsection or may limit the duration or scope of the
				debarment.
						(2)Contractors and
				recipientsWhenever an employer who holds Federal contracts,
				grants, or cooperative agreements is determined by the Secretary to be a repeat
				violator of this section or is convicted of a crime under this section, the
				employer shall be subject to debarment from the receipt of Federal contracts,
				grants, or cooperative agreements for a period of up to two years in accordance
				with the procedures and standards prescribed by the Federal Acquisition
				Regulations. Prior to debarring the employer, the Secretary, in cooperation
				with the Administrator of General Services, shall advise all agencies holding
				contracts, grants, or cooperative agreements with the employer of the
				proceedings to debar the employer from the receipt of new Federal contracts,
				grants, or cooperative agreements for a period of up to two years. After
				consideration of the views of agencies holding contracts, grants or cooperative
				agreements with the employer, the Secretary may, in lieu of proceedings to
				debar the employer from the receipt of new Federal contracts, grants, or
				cooperative agreements for a period of up to two years, waive operation of this
				subsection, limit the duration or scope of the proposed debarment, or may refer
				to an appropriate lead agency the decision of whether to seek debarment of the
				employer, for what duration, and under what scope in accordance with the
				procedures and standards prescribed by the Federal Acquisition Regulation.
				However, any proposed debarment predicated on an administrative determination
				of liability for civil penalty by the Secretary or the Attorney General shall
				not be reviewable in any debarment proceeding.
						(3)SuspensionIndictments
				for violations of this section or adequate evidence of actions that could form
				the basis for debarment under this subsection shall be considered a cause for
				suspension under the procedures and standards for suspension prescribed by the
				Federal Acquisition Regulation.
						(4)Inadvertent
				violationInadvertent violations of recordkeeping or verification
				requirements, in the absence of any other violations of this section, shall not
				be a basis for determining that an employer is a repeat violator for purposes
				of this subsection.
						(i)Miscellaneous
				provisions
						(1)DocumentationIn
				providing documentation or endorsement of authorization of aliens (other than
				aliens lawfully admitted for permanent residence) authorized to be employed in
				the United States, the Secretary shall provide that any limitations with
				respect to the period or type of employment or employer shall be conspicuously
				stated on the documentation or endorsement.
						(2)PreemptionThe
				provisions of this section preempt any State or local law that requires the use
				of the EEVS in a fashion that conflicts with Federal policies, procedures or
				timetables, or that imposes civil or criminal sanctions (other than through
				licensing and similar laws) upon those who employ, or recruit or refer for a
				fee for employment, unauthorized aliens.
						(j)Deposit of
				Amounts ReceivedExcept as otherwise specified, civil penalties
				collected under this section shall be deposited by the Secretary into the
				general fund of the Treasury.
					(k)No Match
				Notice
						(1)In
				generalFor the purpose of
				this subsection, a no match notice is written notice from the Social Security
				Administration (SSA) to an employer reporting earnings on a Form W–2 that
				employees’ names or corresponding social security account numbers fail to match
				SSA records. The Secretary, in consultation with the Commissioner of the Social
				Security Administration, is authorized to establish by regulation requirements
				for verifying the identity and work authorization of employees who are the
				subject of no-match notices.
						(2)Notification of
				employeeAn employee subject
				to a no-match notice shall also be issued a no-match notice, within 5 days of
				the employer, which shall explain—
							(A)that the no-match
				notice has been issued to employer;
							(B)that the no-match
				notice does not represent a binding decision on employment status;
							(C)that the employee
				has the right to resolve the no-match notice within the period of time
				designated by (k)(2); and
							(D)that the employee
				is protected from adverse employment consequences during the period of time
				designated by (k)(2).
							(3)Time period for
				resolutionThe Secretary
				shall establish by regulation a reasonable period of time during which an
				employer must allow an employee who is subject to a no-match notice to resolve
				the no-match notice with no adverse employment consequences. The period of time
				shall be extended in such cases where an employee has sought resolution of the
				no-match notice, at an office of the Social Security Administration or other
				appropriate entity, during the designated period of time but final resolution
				or non-resolution of the no-match noticed has yet to be determined by the
				office or entity in question. The period of time shall be extended until such
				time as the pending final resolution or non-resolution of the no-match notice
				is determined, provided that the employee has acted in good faith cooperation
				with the office or entity in question.
						(4)Continued
				employment in case of unresolved no-matchThe Secretary shall establish by regulation
				a procedure for verifying employer compliance with any provision of subsection
				(a)(2) in the case of unresolved no-match notices.
						(5)Challenges to
				validity
							(A)In
				generalAny right, benefit, or claim not otherwise waived or
				limited pursuant to this section is available in an action instituted in the
				United States District Court for the District of Columbia, but shall be limited
				to determinations of—
								(i)whether this
				section, or any regulation issued to implement this section, violates the
				Constitution of the United States; or
								(ii)whether such a
				regulation issued by or under the authority of the Secretary to implement this
				section, is contrary to applicable provisions of this section or was issued in
				violation of title 5, chapter 5, United States Code.
								(B)Deadlines for
				bringing actionsAny action instituted under this paragraph must
				be filed no later than 90 days after the date the challenged section or
				regulation described in clause (i) or (ii) of subparagraph (A) is first
				implemented.
							(C)Class
				actionsThe court may not certify a class under Rule 23 of the
				Federal Rules of Civil Procedure in any action under this section.
							(D)Rule of
				constructionIn determining whether the Secretary’s
				interpretation regarding any provision of this section is contrary to law, a
				court shall accord to such interpretation the maximum deference permissible
				under the Constitution.
							(E)No attorneys’
				feesNotwithstanding any other provision of law, the court shall
				not award fees or other expenses to any person or entity based upon any action
				relating to this title brought pursuant to this
				subsection.
							.
			4.Effective
			 dateThis title shall become
			 effective on the date of enactment.
		5.Disclosure of
			 certain taxpayer information to assist in immigration enforcement
			(a)Disclosure of
			 Certain Taxpayer Identity Information
				(1)In
			 generalSection 6103(l) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(21)Disclosure of
				certain taxpayer identity information by social security administration to
				department of homeland security
							(A)In
				generalFrom taxpayer identity information or other information
				which has been disclosed or otherwise made available to the Social Security
				Administration and upon written request by the Secretary of Homeland Security
				(in this paragraph referred to as the Secretary), the
				Commissioner of Social Security shall disclose directly to officers, employees,
				and contractors of the Department of Homeland Security—
								(i)the taxpayer
				identity information of each person who has filed an information return
				required by reason of section 6051 after calendar year 2005 and before the date
				specified in subparagraph (D) which contains—
									(I)1 (or any greater
				number the Secretary shall request) taxpayer identifying number, name, and
				address of any employee (within the meaning of such section) that did not match
				the records maintained by the Commissioner of Social Security, or
									(II)2 (or any greater
				number the Secretary shall request) names, and addresses of employees (within
				the meaning of such section), with the same taxpayer identifying number, and
				the taxpayer identity of each such employee, and
									(ii)the taxpayer
				identity of each person who has filed an information return required by reason
				of section 6051 after calendar year 2005 and before the date specified in
				subparagraph (D) which contains the taxpayer identifying number (assigned under
				section 6109) of an employee (within the meaning of section 6051)—
									(I)who is under the
				age of 14 (or any lesser age the Secretary shall request), according to the
				records maintained by the Commissioner of Social Security,
									(II)whose date of
				death, according to the records so maintained, occurred in a calendar year
				preceding the calendar year for which the information return was filed,
									(III)whose taxpayer
				identifying number is contained in more than one (or any greater number the
				Secretary shall request) information return filed in such calendar year,
				or
									(IV)who is not
				authorized to work in the United States, according to the records maintained by
				the Commissioner of Social Security,
									and the
				taxpayer identity and date of birth of each such employee.(B)ReimbursementThe
				Secretary shall transfer to the Commissioner the funds necessary to cover the
				additional cost directly incurred by the Commissioner in carrying out the
				searches or manipulations requested by the
				Secretary.
							.
				(2)Compliance by dhs contractors
			 with confidentiality safeguards
					(A)In generalSection
			 6103(p) of such Code is amended by adding at the end the following new
			 paragraph:
						
							(9)Disclosure to
				dhs contractorsNotwithstanding any other provision of this
				section, no return or return information shall be disclosed to any contractor
				of the Department of Homeland Security unless such Department, to the
				satisfaction of the Secretary—
								(A)has requirements
				in effect which require each such contractor which would have access to returns
				or return information to provide safeguards (within the meaning of paragraph
				(4)) to protect the confidentiality of such returns or return
				information,
								(B)agrees to conduct
				an on-site review every 3 years (mid-point review in the case of contracts or
				agreements of less than 3 years in duration) of each contractor to determine
				compliance with such requirements,
								(C)submits the
				findings of the most recent review conducted under subparagraph (B) to the
				Secretary as part of the report required by paragraph (4)(E), and
								(D)certifies to the
				Secretary for the most recent annual period that such contractor is in
				compliance with all such requirements.
								The
				certification required by subparagraph (D) shall include the name and address
				of each contractor, a description of the contract or agreement with such
				contractor, and the duration of such contract or
				agreement..
					(3)Conforming
			 amendments
					(A)Section 6103(a)(3)
			 of such Code is amended by striking or (20) and inserting
			 (20), or (21).
					(B)Section
			 6103(p)(3)(A) of such Code is amended by adding at the end the following new
			 sentence: The Commissioner of Social Security shall provide to the
			 Secretary such information as the Secretary may require in carrying out this
			 paragraph with respect to return information inspected or disclosed under the
			 authority of subsection (l)(21)..
					(C)Section 6103(p)(4)
			 of such Code is amended—
						(i)by
			 striking or (17) both places it appears and inserting
			 (17), or (21); and
						(ii)by
			 striking or (20) each place it appears and inserting
			 (20), or (21).
						(D)Section
			 6103(p)(8)(B) of such Code is amended by inserting or paragraph
			 (9) after subparagraph (A).
					(E)Section 7213(a)(2)
			 of such Code is amended by striking or (20) and inserting
			 (20), or (21).
					(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as are necessary to carry out the
			 amendments made by this section.
			(c)Repeal of
			 Reporting Requirements
				(1)Report on
			 earnings of aliens not authorized to workSubsection (c) of
			 section 290 of the Immigration and Nationality
			 Act (8 U.S.C. 1360) is repealed.
				(2)Report on
			 fraudulent use of social security account numbersSubsection (b)
			 of section 414 of the Illegal Immigration Reform and Immigrant Responsibility
			 Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1360 note) is
			 repealed.
				(d)Effective
			 Dates
				(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 disclosures made after the date of the enactment of this Act.
				(2)CertificationsThe
			 first certification under section 6103(p)(9)(D) of the Internal Revenue Code of
			 1986, as added by subsection (a)(2), shall be made with respect to calendar
			 year 2007.
				(3)RepealsThe
			 repeals made by subsection (c) shall take effect on the date of the enactment
			 of this Act.
				6.Responsibilities
			 of the Social Security AdministrationSection 205(c)(12) of the
			 Social Security Act, 42 U.S.C.
			 405(c)(2), is amended by adding at the end the following new
			 subparagraphs:
			
				(I)Responsibilities
				of the commissioner of social security
					(i)Employment
				verificationAs part of the verification system, the Commissioner
				of Social Security shall, subject to the provisions of section 274A(d) of the
				Immigration and Nationality Act,
				establish a reliable, secure method that, operating through the EEVS and within
				the time periods specified in section 274A(d) of the
				Immigration and Nationality
				Act:
						(I)compares the name,
				Social Security account number and available citizenship information provided
				in an inquiry against such information maintained by the Commissioner in order
				to confirm (or not confirm) the validity of the information provided regarding
				an individual whose identity and employment eligibility must be
				confirmed;
						(II)the
				correspondence of the name, number, and any other identifying
				information;
						(III)whether the name
				and number belong to an individual who is deceased;
						(IV)whether an
				individual is a national of the United States (when available); and
						(V)whether the
				individual has presented a Social Security account number that is not valid for
				employment.
						The EEVS
				shall not disclose or release social security information to employers through
				the confirmation system (other than such confirmation or
				nonconfirmation).(ii)Social security
				administration database improvementsFor purposes of preventing
				identity theft, protecting employees, and reducing burden on employers, and
				notwithstanding section 6103 of title 26, United States Code, the Commissioner
				of Social Security, in consultation with the Secretary, shall review the Social
				Security Administration databases and information technology to identify any
				deficiencies and discrepancies related to name, birth date, citizenship status,
				or death records of the Social Security accounts and Social Security account
				holders likely to contribute to fraudulent use of documents, or identity theft,
				or to affect the proper functioning of the EEVS or accuracy of no-match notices
				and shall correct any identified errors. The Commissioner shall ensure that a
				system for identifying and correcting such deficiencies and discrepancies is
				adopted to ensure the accuracy of the Social Security Administration’s
				databases.
					(iii)Social
				security update public information campaignThe Commissioner shall implement a public
				information campaign explaining the importance of verifying the accuracy of a
				citizen’s or other authorized Social Security card holder’s information in the
				Social Security Administration Database.
						(I)The campaign shall
				include information on how to verify that an individual’s record in the Social
				Security Database is correct and make corrections if needed.
						(II)The campaign
				shall target groups of individuals who are most likely to have outdated
				records, such as persons who have changed their name (such as may be the case
				in marriage or divorce), naturalized citizens, and other groups of individuals
				identified by the Commissioner.
						(III)In order to
				carry out the campaign under this paragraph, the Commissioner may, to the
				extent deemed appropriate and subject to the availability of appropriations,
				contract with public and private organizations for outreach activities under
				the campaign.
						(IV)There are
				authorized to be appropriated to carry out this paragraph $10,000,000 for each
				fiscal year 2008 through 2010.
						(iv)Notification to
				freeze use of social security numberThe
				Commissioner of Social Security, in consultation with the Secretary of Homeland
				Security, shall establish a secure process whereby an individual can request
				that the Commissioner preclude any confirmation under the EEVS based on that
				individual’s Social Security number until it is reactivated by that
				individual.
					(v)Social security
				administration no-match resolution supportThe Commissioner shall take necessary steps
				to ensure prompt final resolution or non-resolution of no-match notices when
				employees subject to such notices inquire about the no-match notice at an
				office of the Social Security Administration whenever
				possible.
					.
		7.Immigration
			 enforcement support by the Internal Revenue Service and the Social Security
			 Administration
			(a)Tightening
			 Requirements for the Provision of Social Security Numbers on Form W–2 Wage and
			 Tax StatementsSection 6724 of the Internal Revenue Code of 1986
			 (relating to waiver; definitions and special rules) is amended by adding at the
			 end the following new subsection:
				
					(f)Special rules
				with respect to social security numbers on withholding exemption
				certificates
						(1)Employee social
				security account number exemptionSubsection (a) shall not apply
				with respect to the Social Security account number of an employee furnished
				under section 6051(a)(2).
						(2)Exception
							(A)In
				generalExcept as provided in
				subparagraph (B), the exemption to reasonable cause waiver eligibility for
				employee Social Security account numbers shall not apply in any case in which
				the employer—
								(i)receives
				confirmation that the discrepancy described in section 205(c)(2)(I) of the
				Social Security Act has been resolved,
				or
								(ii)corrects a
				clerical error made by the employer with respect to the Social Security account
				number of an employee within 60 days after notification under section
				205(c)(2)(1) of the Social Security
				Act that the Social Security account number contained in wage
				records provided to the Social Security Administration by the employer with
				respect to the employee does not match the Social Security account number of
				the employee contained in relevant records otherwise maintained by the Social
				Security Administration.
								(B)Exception not
				applicable to frequent offendersSubparagraph (A) shall not
				apply—
								(i)in
				any case in which not less than 50 of the statements required to be made by an
				employer pursuant to section 6051 either fail to include an employee’s social
				security account number or include an incorrect Social Security account number,
				or
								(ii)with respect to
				any employer who has received written notification under section 205(c)(2)(1)
				of the Social Security Act during each
				of the 3 preceding taxable years that the social security account numbers in
				the wage records provided to the Social Security Administration by such
				employer with respect to 10 more employees do not match relevant records
				otherwise maintained by the Social Security
				Administration.
								.
			(b)Enforcement
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary of
			 Homeland Security, shall establish a unit within the Criminal Investigation
			 office of the Internal Revenue Service to investigate violations of the
			 Internal Revenue Code of 1986 related to the employment of individuals who are
			 not authorized to work in the United States.
				(2)Special agents;
			 support staffThe Secretary of the Treasury shall assign to the
			 unit a minimum of 10 full-time special agents and necessary support staff and
			 is authorized to employ up to 200 full time special agents for this unit based
			 on investigative requirements and work load.
				(3)ReportsDuring
			 each of the first 5 calendar years beginning after the establishment of such
			 unit and biennially thereafter, the unit shall transmit to Congress a report
			 that describes its activities and includes the number of investigations and
			 cases referred for prosecution.
				(c)Increase in
			 Penalty on Employer Failing To File Correct Information
			 ReturnsSection 6721 of such Code (relating to failure to file
			 correct information returns) is amended as follows—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 $50 and inserting $200, and
					(B)by striking
			 $250,000 and inserting $1,000,000,
					(2)in subsection
			 (b)(1)(A), by striking $15 in lieu of $50 and inserting
			 $60 in lieu of $200,
				(3)in subsection
			 (b)(1)(B), by striking $75,000 and inserting
			 $300,000,
				(4)in subsection
			 (b)(2)(A), by striking $30 in lieu of $50 and inserting
			 $120 in lieu of $200,
				(5)in subsection
			 (b)(2)(B), by striking $150,000 and inserting
			 $600,000,
				(6)in subsection
			 (d)(A) in paragraph (1)—
					(A)by striking
			 $100,000 for $250,000 and
			 inserting $400,000 for $1,000,000
			 in subparagraph (A),
					(B)by striking
			 $25,000 for $75,000 and inserting
			 $100,000 for $300,000 in
			 subparagraph (B), and
					(C)by striking
			 $50,000 for $150,000 and inserting
			 $200,000 for $600,000 in
			 subparagraph (C),
					(D)in paragraph
			 (2)(A), by striking $5,000,000 and inserting
			 $2,000,000, and
					(E)in the heading, by
			 striking $5,000,000 and inserting
			 $2,000,000,
					(7)in subsection
			 (e)(2)—
					(A)by striking
			 $100 and inserting $400,
					(B)by striking
			 $25,000 and inserting $100,000 in subparagraph
			 (C)(i), and
					(C)by striking
			 $100,000 and inserting $400,000 in subparagraph
			 (C)(ii), and
					(8)in subsection
			 (e)(3)(A), by striking $250,000 and inserting
			 $1,000,000.
				(d)Effective
			 DateThe amendments made by subsections (b) and (c) shall apply
			 to failures occurring after enactment of this Act.
			8.Additional
			 worksite enforcement and fraud detection agents
			(a)Increase in
			 number of personnelThe
			 Secretary shall, subject to the availability of appropriations for such
			 purpose, increase, by not less than 1,150, the number of personnel of the
			 Bureau of Immigration and Customs Enforcement during the 5-year period
			 beginning on the date of the enactment of this Act for the purpose of
			 increasing enforcement of compliance with sections 274A and 274C of the
			 Immigration and Nationality Act (8 U.S.C. 1324a and 1324c).
			(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary for each of the fiscal years
			 2007 through 2011 such sums as may be necessary to carry out this
			 section.
			9.Authorization of
			 appropriations
			(a)There are
			 authorized to be appropriated to the Secretary of Homeland Security such sums
			 as may be necessary to carry out the provisions of this Act, and the amendments
			 made by this Act, including the following appropriations:
				(1)In each of the
			 five years beginning on the date of the enactment of this Act, the
			 appropriations necessary to increase to a level not less than 4500 the number
			 of personnel of the Department of Homeland Security assigned exclusively or
			 principally to an office or offices dedicated to monitoring and enforcing
			 compliance with sections 274A and 274C of the Immigration and Nationality Act (8 U.S.C. 1324a
			 and 1324c), including compliance with the requirements of the EEVS. These
			 personnel shall perform the following compliance and monitoring
			 activities:
					(A)Verify Employment
			 Identification Numbers of employers participating in the EEVS.
					(B)Verify compliance
			 of employers participating in the EEVS with the requirements for participation
			 that are prescribed by the Secretary.
					(C)Monitor the EEVS
			 for multiple uses of Social Security Numbers and any immigration identification
			 numbers for evidence that could indicate identity theft or fraud.
					(D)Monitor the EEVS
			 to identify discriminatory practices.
					(E)Monitor the EEVS
			 to identify employers who are not using the system properly, including
			 employers who fail to make appropriate records with respect to their queries
			 and any notices of confirmation, nonconfirmation, or further action.
					(F)Identify instances
			 where employees allege that an employer violated their privacy rights.
					(G)Analyze and audit
			 the use of the EEVS and the data obtained through the EEVS to identify fraud
			 trends, including fraud trends across industries, geographical areas, or
			 employer size.
					(H)Analyze and audit
			 the use of the EEVS and the data obtained through the EEVS to develop
			 compliance tools as necessary to respond to changing patterns of fraud.
					(I)Provide employers
			 with additional training and other information on the proper use of the
			 EEVS.
					(J)Perform threshold
			 evaluation of cases for referral to the U.S. Immigration and Customs
			 Enforcement and to liaise with the U.S. Immigration and Customs Enforcement
			 with respect to these referrals.
					(K)Any other
			 compliance and monitoring activities that, in the Secretary’s judgment, are
			 necessary to ensure the functioning of the EEVS.
					(L)Investigate
			 identity theft and fraud detected through the EEVS and undertake the necessary
			 enforcement actions.
					(M)Investigate use of
			 fraudulent documents or access to fraudulent documents through local
			 facilitation and undertake the necessary enforcement actions.
					(N)Provide support to
			 the U.S. Citizenship and Immigration Services with respect to the evaluation of
			 cases for referral to the U.S. Immigration and Customs Enforcement.
					(O)Perform any other
			 investigations that, in the Secretary’s judgment, are necessary to ensure the
			 functioning of the EEVS, and undertake any enforcement actions necessary as a
			 result of these investigations.
					(2)The appropriations
			 necessary to acquire, install and maintain technological equipment necessary to
			 support the functioning of the EEVS and the connectivity between U.S.
			 Citizenship and Immigration Services and the U.S. Immigration and Customs
			 Enforcement with respect to the sharing of information to support the EEVS and
			 related immigration enforcement actions.
				(b)There are
			 authorized to be appropriated to Commissioner of Social Security such sums as
			 may be necessary to carry out the provisions of this Act, including section 6
			 of this Act.
			
